Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18, 20-25, 27-30, and 32-34 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 18, Neven (USPAPN 2012/0290401) discloses a method for determining a correspondence between a gaze direction and an environment around a wearable device, wherein the wearable device comprises an eye tracking device and an outward facing image sensor (see para [2], [20], and fig 1, eyeglasses that determines a correlation between a gaze direction of a user and a scene around the user, wherein the eyeglasses include a gaze tracking camera and a forward facing camera), and wherein the method comprises:
receiving input data (see para [44], performing an image recognition inherently discloses having a database of image features of known objects available);
10receiving a scene image from the outward facing image sensor (see para [20] and [22], receiving a scene image from the forward facing camera at a particular time);
determining, with at least the eye tracking device, a gaze direction of a wearer of the wearable device at a point in time corresponding to when the scene image was captured by the outward facing image sensor (see para [21] and [22], determining, with a gaze tracking camera, a gaze direction of a user at the particular time);

determining a position of the remaining portion of the predefined image in the scene image; determining, based on the at least the gaze direction and the position, a gaze point 20on the predefined image (see para [44] and [45], determining that a location information of the known object correlates with the gaze direction of the user at the particular time).
Hato (USPAPN 2017/0169595) discloses:
receiving input data comprising a predefined image (see para [142] and fig 10, learning image features of an object to perform image recognition (i.e., by object identification unit 122 of fig 10) inherently discloses providing an image of the object to learn the image features from);
receiving dynamic area content information (see para [84], [85], and fig 4 and 10, receiving unusable area information 193 of a dynamic display area 390);
wherein the remaining portion of the predefined image does not include the dynamic area content information (see para [84], [85], and fig 4 and 10, remaining bezel area does not include the dynamic display area 390).
However, Neven in view of Hato do not disclose determining a confidence value representing the probability that the gaze direction of a wearer is directed towards the predefined image. Similar reasons apply to claims 25 and 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/Soo Jin Park/Primary Examiner, Art Unit 2668